Citation Nr: 9922423	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  94-23 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1968 to July 
1971.  He is a recipient of both the Bronze Star Medal and 
Purple Heart Medal.

This matter comes before the Board the Board of veterans' 
Appeals (Board) on appeal from an April 1994 rating decision 
of the Department of Veterans Affairs (VA) New Orleans, 
Louisiana, Regional Office (RO).

The veteran in a VA Form 21-4138, Statement in Support of 
Claim, received by VA in January 1998, appears to be raising 
the issue of entitlement to service connection for burns, 
concussion, and a status post right lobectomy as secondary to 
Agent Orange.  These issues have not been developed for 
appellate consideration and are referred to the RO for 
appropriate action. 


REMAND

Initially, the Board finds that the veteran's claim for an 
increased rating for his service-connected PTSD, currently 
rated as 30 percent disabling, the claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that 
is, he has presented a claim that is plausible.  A claim that 
a disorder has become more severe is well grounded where the 
disorder was previously service-connected and rated, and the 
claimant subsequently asserts that a higher rating is 
justified due to an increase in severity since the original 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The veteran's representative in May 1999 stated that the RO 
did not afforded the veteran's local accredited 
representative an opportunity to review the claims folder and 
provide written argument prior to returning the claims folder 
to the Board. 

38 C.F.R. § 20.600 (1998) provides that an appellant will be 
accorded full right to representation in all stages of an 
appeal by a recognized organization. 

It is also noted that in a recent decision the Court held 
that at the time of an initial rating, separate ratings could 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following:

1.  The RO should furnish the veteran 
with the appropriate release of 
information forms in order to obtain 
copies of any VA and private medical 
records pertaining to current treatment 
for PTSD.

2.  The RO, following any additional 
development of the evidence deemed 
appropriate by the RO, the RO should 
review the veteran's claim, to include 
consideration of the Fenderson case. 

3.  Thereafter, the RO should afford the 
representative the opportunity to review 
the veteran's claims folder and present 
arguments. 

If the benefit sought is not granted, the veteran and his 
representative should be provided with a Supplemental 
Statement of the Case if appropriate, and an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration. 

The Board also again points out that the veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


